Citation Nr: 1529201	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee, Oklahoma Education Center


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  

(The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2010, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 5, 2010, are the subject of a separate decision by the Board of Veterans' Appeals).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  The appellant is the step-daughter of the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 determination by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) Education Center.  


FINDINGS OF FACT

1.  Effective June 21, 2005, the Veteran was awarded a permanent and total disability rating based on service-connected disability.  

2.  The appellant's date of birth is October [redacted], 1980.  


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.57, 3.807, 21.3021, 21.3040, 21.3041, 21.3043 (2014).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits is established by being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record confirms that the appellant is the veteran's step-daughter and that the veteran is in receipt of a permanent and total disability rating.  Eligibility for Chapter 35 benefits requires, however, that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  

In this case, the evidence shows that the Veteran was awarded a permanent and total disability rating based on service-connected disability effective from June 21, 2005.  The appellant reached her 26th birthday on October 9, 2006.  Therefore, the appellant reached her 26th birthday after the effective date of a finding of permanent and total service-connected disability.  Consequently, the appellant is legally eligible for Chapter 35 educational assistance.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


